FILED
                            NOT FOR PUBLICATION                                    MAY 01 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                              U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GREEN DESERT OIL GROUP INC.;                      No. 12-16054
et al.,
                                                  D.C. No. 3:11-cv-02087-CRB
              Plaintiffs - Appellants,

  v.                                              MEMORANDUM*

BP WEST COAST PRODUCTS LLC, a
Delaware limited liability company; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Northern District of California
                 Charles R. Breyer, Senior District Judge, Presiding

                        Argued and Submitted April 10, 2014
                             San Francisco, California

Before: TALLMAN and CLIFTON, Circuit Judges, and DUFFY, District Judge.**

       For the reasons stated in the district court’s well reasoned order, the

dismissal of Appellants’ claims against Appellee Redalix Ltd. is AFFIRMED.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.